DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of applicant Preliminary Amendment filed on 07/06/2020. Claims 1, 8, 15 and 17-20 of the original claims have been amended. Claims 1-20 have been examined.
Priority
This Application is a continuation of U.S. Application Serial No.16/028,205, filed on July 05th, 2018, which claim priority to the United Kingdom Patent Application No. GB1710863.0, filled on July 06th, 2017.

Information Disclosure Statement
The IDS received on 04/27/2020 and 03/17/2021 have been entered and references cited within carefully considered.
Drawings
The drawings are filled on 04/27/2020 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory 
from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6, 8, 10-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US10637893B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Regarding claim 1, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant 
Pat No. US10637893B2 Claim 1.
Instant Application Claim 1
A media gateway comprising: at least one processor and a non-transitory computer-readable medium containing computer-executable instructions which, when executed by the at least one processor, cause, the at least one processor to:
A media gateway comprising: at least one processor and a non-transitory computer-readable medium containing computer-executable instructions which, when executed by the at least one processor, cause, the at least one processor to:
provide, in the media gateway, virtual instantiations of a media session manager function;
provide, in the media gateway, virtual instantiations of a media processor function; and
provide, in the media gateway, virtual instantiations of a media session state datastore function,
wherein the instantiations of a media processor function are configured to process data packets,
wherein the instantiations of the media session state datastore function comprise a distributed data store for storing media session state data,
wherein the instantiations of the media session manager function are configured to listen for media session control requests, update media session states stored in instantiations of a media session state datastore function, and respond to the media session control requests, and


provide, in the media gateway, virtual instantiations of a media processor function; and
provide, in the media gateway, virtual instantiations of a media session state datastore function,
wherein the instantiations of a media processor function are configured to process data packets,
wherein the instantiations of the media session state datastore function comprise a distributed data store for storing media session slate data,
wherein the instantiations of the media session manager function are configured to listen for media session control requests, update media session states stored in instantiations of a media session state datastore function, and respond to the media session control requests, and
wherein instantiations of the media session manager function are instantiated 



Regarding claim 2, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is fully disclosed in the claim 2 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 2.
Instant Application Claim 2.
A media gateway according to claim 1, wherein the number of instantiations of the media session manager function and media session state datastore function are independently scalable of each other.
A media gateway according to claim 1, wherein the number of instantiations of the media session manager function and media session state datastore function are independently scalable of each other.


Regarding claim 3, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is fully disclosed in the claim 3 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 3.
Instant Application Claim 3.
A media gateway according to claim 1, wherein the number of instantiations of the media processor function and media 



Regarding claim 4, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is fully disclosed in the claim 4 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 4.
Instant Application Claim 4.
A media gateway according to claim 1, wherein the number of instantiations of the media session manager function and media processor function are independently scalable of each other.
A media gateway according to claim 1, wherein the number of instantiations of the media session manager function and media processor function are independently scalable of each other.


Regarding claim 5, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is fully disclosed in the claim 5 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 5.
Instant Application Claim 5.
A media gateway according to claim 1, wherein at least one of the instantiations of the media session manager function and/or at least one of the instantiations of the media processor function is physically separate from one or more instantiations of the media session state datastore function.
A media gateway according to claim 1, wherein at least one of the instantiations of the media session manager function and/or at least one of the instantiations of the media processor function is physically separate from one or more instantiations of the media session state datastore function..


Regarding claim 6, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is fully disclosed in the claim 6 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 6.
Instant Application Claim 6.
A media gateway according to claim 1, wherein media session manager function instantiations are configured to present a media control protocol Application Programming Interface (API) to users of the media gateway.
A media gateway according to claim 1, wherein media session manager function instantiations are configured to present a media control protocol Application Programming Interface (API) to users of the media gateway.


Regarding claim 8, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is fully disclosed in the claim 7 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 7.
Instant Application Claim 8.
A media gateway according to claim 1, wherein the computer-executable instructions further causes the at least one processor to provide a load balancer function configured to load balance media session control requests between instantiations of the media session manager function.
A media gateway according to claim 1, wherein the computer-executable instructions further causes the at least one processor to provide a load balancer function configured to load balance media session control requests between instantiations of the media session manager function.


Regarding claim 10, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is fully disclosed in the claim 8 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 8.
Instant Application Claim 10.
A media gateway according to claim 1, wherein each item of data stored in an instantiation of the media session state datastore function is replicated across other instantiations of the media session state datastore function.
A media gateway according to claim 1, wherein each item of data stored in an instantiation of the media session state datastore function is replicated across other instantiations of the media session state datastore function.


Regarding claim 11, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 11 of the instant application is fully disclosed in the claim 9 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 9.
Instant Application Claim 11.
A media gateway according to claim 1, wherein media processor function instantiations are configured to process Real-time Transport Protocol (RTP) data..
A media gateway according to claim 1, wherein media processor function instantiations are configured to process Real-time Transport Protocol (RTP) data.


Regarding claim 12, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the instant application is fully disclosed in the claim 10 of Pat. No. US10637893B2 and is 
Pat No. US10637893B2 Claim 10.
Instant Application Claim 12.
A media gateway according to claim 1, wherein media processor function instantiations comprise one or more instantiations of a flow steering sub-function.
A media gateway according to claim 1, wherein media processor function instantiations comprise one or more instantiations of a flow steering sub-function.


Regarding claim 13, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 13 of the instant application is fully disclosed in the claim 11 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 11.
Instant Application Claim 13.
A media gateway according to claim 1, wherein media processor function instantiations comprise one or more instantiations of a flow processing sub-function.
A media gateway according to claim 1, wherein media processor function instantiations comprise one or more instantiations of a flow processing sub-function.


Regarding claim 14, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 14 of the instant application is fully disclosed in the claim 12 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 12.
Instant Application Claim 14.

A media gateway according to claim 1, wherein media processor function instantiations comprise one or more instantiations of a session processing sub-function.


Regarding claim 15, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the instant application is fully disclosed in the claim 13 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 13.
Instant Application Claim 15.
A media gateway according to claim 12, wherein session processing sub-function instantiations are configured to act on all Real-time Transport Protocol (RTP) and Real-time Transport Control Protocol (RTCP) flows that make up a single media session.
A media gateway according to claim 14, wherein session processing sub-function instantiations are configured to act on all Real-time Transport Protocol (RTP) and Real-time Transport Control Protocol (RTCP) flows that make up a single media session.


Regarding claim 16, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the instant application is fully disclosed in the claim 14 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 14.
Instant Application Claim 16.
A media gateway according to claim 1, wherein the media gateway comprises a Session Border Controller (SBC).
A media gateway according to claim 1, wherein the media gateway comprises a Session Border Controller (SBC).


Regarding claim 17, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application is fully disclosed in the claim 15 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 15.
Instant Application Claim 17.
A media gateway according to claim 1, wherein the media gateway comprises one or more of:
a Voice over Internet Protocol (VoIP) media gateway,
an Internet Protocol Multimedia Subsystem (IMS) Transition Gateway (TrGW),
an Real-time Transport Protocol (RTP) transcoder, and
a media element of an Session Border Controller (SBC).

A media gateway according to claim 1, wherein the media gateway comprises one or more of:
a Voice over Internet Protocol (VoIP) media gateway,
an Internet Protocol Multimedia Subsystem (IMS) Transition Gateway (TrGW),
an Real-time Transport Protocol (RTP) transcoder, and
a media element of an Session Border Controller (SBC).



Regarding claim 18, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 18 of the instant application is fully disclosed in the claim 16 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 16.
Instant Application Claim 18.
A media gateway according to claim 1, wherein the computer-executable instructions further causes the at least one processor to provide one or more of:
one or more instantiations of a service discovery function,

one or more instantiations of a monitoring function,
one or more instantiations of a virtualised network function (VNF) manager,
one or more instantiations of an orchestrator,
one or more instantiations of a load balancer,
one or more instantiations of a licensing service,
one or more instantiations of a denial of service (DoS) protection function,
one or more instantiations of an access control function,
one or more instantiations of a packet filtering function,
one or more instantiations of a user management function,
one or more instantiations of an authentication, authorisation, and accounting function, and
one or more instantiations of a network probe function.


one or more instantiations of a service discovery function,

one or more instantiations of a monitoring function,
one or more instantiations of a virtualised network function (VNF) manager,
one or more instantiations of an orchestrator,
one or more instantiations of a load balancer,
one or more instantiations of a licensing service,
one or more instantiations of a denial of service (DoS) protection function,
one or more instantiations of an access control function,
one or more instantiations of a packet filtering function,
one or more instantiations of a user management function,
one or more instantiations of an authentication, authorisation, and accounting function, and
one or more instantiations of a network probe function.



Regarding claim 19, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is fully disclosed in the claim 17 of Pat. No. US10637893B2 and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Pat No. US10637893B2 Claim 17.
Instant Application Claim 19.
A method of operating a media gateway, the method comprising:
providing virtual instantiations of a media session manager function;

providing virtual instantiations of a media session state datastore function,
wherein the instantiations of a media processor function are configured to process data packets,
wherein the instantiations of the media session state datastore function comprise a distributed data store for storing media session state data,
wherein the instantiations of the media session manager function are configured to listen for media session control requests, update media session state stored in instantiations of a media session state datastore function, and respond to the media session control requests, and
wherein instantiations of the media session manager function and instantiations of the media processor function are instantiated separately from instantiations of the media session state datastore function, and instantiations of the media session manager function are instantiated separately from instantiations of the media processor function.


providing virtual instantiations of a media session manager function;

providing virtual instantiations of a media session state datastore function,
wherein the instantiations of a media processor function are configured to process data packets,
wherein the instantiations of the media session state datastore function comprise a distributed data store for storing media session state data,
wherein the instantiations of the media session manager function are configured to listen for media session control requests, update media session states stored in instantiations of a media session state datastore function, and respond to the media session control requests, and
wherein instantiations of the media session manager function are instantiated in different containers, and instantiations of the media processor function are instantiated in different containers, and the media session manager function containers are separate from the media processor function containers.
.


Regarding claim 20, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is fully disclosed in the claim 18 of Pat. No. US10637893B2 except the limitation "wherein instantiations of the media session manager function are instantiated in different containers, and instantiations of the media processor function are instantiated in different containers, and the media session manager function containers are separate from the media processor function containers.
Pat No. US10637893B2 Claim 18.
Instant Application Claim 20.
A non-transitory computer-readable medium comprising a set of instructions, which, when executed by a computerised device, cause the computerised device to perform a method of operating a media gateway, the method comprising:
providing virtual instantiations of a media session manager function;
providing virtual instantiations of a media processor function; and
providing virtual instantiations of a media session state datastore function,
wherein the instantiations of a media processor function are configured to process data packets,
wherein the instantiations of the media session state datastore function comprise a distributed data store for storing media session state data,
wherein the instantiations of the media session manager function are configured to listen for media session control requests, update media session states stored in instantiations of a media session state datastore function, and respond to the media session control request, and
wherein instantiations of the media session manager function and instantiations of the media processor function are instantiated separately from instantiations of to media session state datastore function, and instantiations of the media session manager function are instantiated separately from instantiations of the media processor function.
.
 A non-transitory computer-readable medium comprising a set of instructions, which, when executed by a computerised device, cause the computerised device to perform a method of operating a media gateway, the method comprising:
providing virtual instantiations of a media session manager function;
providing virtual instantiations of a media processor function; and
providing virtual instantiations of a media session state datastore function,
wherein the instantiations of a media processor function are configured to process data packets,
wherein the instantiations of the media session state datastore function comprise a distributed data store for storing media session state data,
wherein the instantiations of the media session manager function are configured to listen for media session control requests, update media session states stored in instantiations of a media session state datastore function, and respond to the media session control requests, and
wherein instantiations of the media session manager function are instantiated in different containers, and instantiations of the media processor function are instantiated in different containers, and the media session manager function containers are separate from the media processor function containers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465